Citation Nr: 0533292	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  93-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for rhinitis.

4.  Entitlement to service connection for pharyngitis.

5.  Entitlement to service connection for residuals of a neck 
injury.

6.  Entitlement to service connection for an ear disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
December 1970.  The veteran also participated in ROTC.

In July 2004 the Board issued a decision that denied the 
claims on appeal.  The veteran appealed the Board's July 2004 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a Joint Motion by the Secretary 
of Veterans Affairs and the veteran, issued an Order dated in 
September 2005 that vacated the Board's July 2004 decision.  
The case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion reflects that the veteran's December 1975 
claim for the disabilities on appeal "remains pending and 
unadjudicated."  As such, the disabilities on appeal are to 
be adjudicated on a direct service connection basis.

A review of the claims file reveals that VA examinations are 
necessary to determine whether the veteran's disabilities on 
appeal are related to his military service.  38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for 
VA examinations to identify the nature of 
any back, left knee, rhinitis, 
pharyngitis, neck, and ear disability 
that might be present.  In this regard, 
the examiners should be provided the 
veteran's entire claims file for review.  
With respect to any back, left knee, 
rhinitis, pharyngitis, neck, and ear 
disability that may be present, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any such disorder was incurred in or 
aggravated by the veteran's military 
service (including his participation in 
ROTC).

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


